internal_revenue_service number release date ------------- ----------------------------- ------------------------------------ ------------------------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ -------- telephone number --------------------- refer reply to cc fip plr-100846-06 date may ------------ ------------------------------------------ ----------------------------------------------- -------------------------------------------------- ------------------------------------------------------------ legend legend taxpayer -------------------------------------------------------------------- state x dealers insurance_company administrator dear ----------- this responds to your letters dated date date date and date requesting rulings that extended warranty contracts ewcs issued by taxpayer are insurance contracts for federal_income_tax purposes and taxpayer qualifies as an insurance_company under sec_831 of the internal_revenue_code regulated as an insurance_company under the laws of state x taxpayer files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting taxpayer is a corporation organized under the laws of state x taxpayer is not facts taxpayer issues ewcs for new and used vehicles dealers offer their customers the opportunity to purchase taxpayer’s ewcs when they buy a vehicle when a dealer plr-100846-06 sells an ewc the dealer collects the amount_paid and remits a specific_portion to taxpayer taxpayer and the dealers are controlled by the same three shareholders the ewcs indemnify the purchaser contract holder against economic loss for certain expenses to repair a vehicle that has had a mechanical breakdown provided the expenses are not covered by the manufacturer’s warranty in addition the ewcs offer limited coverage for a portion of the cost of substitute transportation and roadside assistance that is necessitated by a mechanical breakdown taxpayer does not provide repair services taxpayer is only liable for reimbursing the repair facility or the contract holder for costs covered by the ewcs the ewcs do not cover a contract holder’s expenses for preventative or routine maintenance events that would normally be covered by casualty insurance such as collisions accidents fires floods vandalism etc improper use of the vehicle ie commercial use and incidental or consequential damages other than a portion of the costs for substitute transportation and roadside assistance under the limited circumstances set forth in the ewc furthermore the ewcs limit the total amount payable under the agreement to the retail price the contract holder paid for the vehicle and limit the amount payable per repair to the cash_value of the vehicle at the time of the repair the contract holder elects the maximum number of months and the maximum number of miles the ewc will cover the term of the contract is whichever event occurs first although taxpayer is the primary obligor of the ewcs to satisfy state x’s state law requirements taxpayer has entered into a contractual liability insurance_policy clip with insurance_company an unrelated licensed insurance_company under which insurance_company is liable to the contract holder in the event taxpayer is unable to pay a claim ie taxpayer goes bankrupt taxpayer has also entered into a program administration agreement with administrator an unrelated third party pursuant to which administrator provides some of the administrative services of taxpayer’s ewc business taxpayer represents that it intends to engage solely in the business of issuing ewcs therefore taxpayer anticipates that for each year it is in business its gross_receipts derived from issuing ewcs will comprise a substantial majority of its total gross_receipts sec_11 will be imposed on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 defines the sec_831 of the internal_revenue_code provides that taxes as computed in law and analysis sec_1_831-3 of the income_tax regulations provides that for purposes of plr-100846-06 term_insurance company for purposes of the section as having the same meaning as that term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition of former sec_1_801-1 now sec_1_801-3 sec_1_801-3 provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the internal_revenue_code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite 300_fsupp_387 n d tex rev’d on other grounds 293_f2d_72 8th cir 56_tc_497 aff’d per curiam 469_f2d_697 9th cir nat’l capital ins co of the dist of columbia v commissioner 28_bta_1079 neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of ‘insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 risk shifting occurs if a person facing the possibility of an economic loss risk_distribution incorporates the statistical phenomenon known as the law of plr-100846-06 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 1989_2_cb_114 transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer can smooth out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 a contract providing benefits in_kind rather than in cash may constitute an insurance_contract for federal_income_tax purposes 102_f2d_89 5th cir sec_1_213-1 based on the information submitted we conclude that taxpayer’s ewcs are insurance contracts for federal_income_tax purposes the ewcs are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contract holder for certain economic losses which are not covered by the manufacturer’s warranty that result from the vehicle’s mechanical breakdown thus during the contract period the contract holder has limited its loss for covered risks to the payment of the contract purchase_price in this way each contract holder has shifted its risk of economic loss to plr-100846-06 the taxpayer by issuing ewcs to a large number of contract holders taxpayer has assumed numerous independent and homogeneous risks in this way taxpayer has distributed the risk of loss under the ewcs so as to make the average loss more predictable ewcs which we conclude are insurance contracts so long as more than half of taxpayer’s business is issuing insurance contracts taxpayer will qualify as an insurance_company for purposes of sec_831 taxpayer represents that it intends to engage solely in the business of issuing conclusions the ewcs issued by taxpayer as described above are insurance contracts for federal tax purposes in and later years taxpayer will be taxable under sec_831 as an insurance_company other than a life_insurance_company so long as more than half its business during the taxable_year is the issuance of ewcs caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect or item discussed or referenced in this letter no opinion is expressed regarding the tax status of taxpayer as an insurance_company for any year before the rulings contained in this letter are based on the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-100846-06 being sent to the first listed representative in accordance with the power_of_attorney on file with this office a copy of this letter is sincerely s mark smith chief branch office of assistant chief_counsel financial institutions products -------------------------------------
